 

Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement"), effective as of June 1,
2020 is made by and between AXOGEN CORPORATION, a Delaware corporation ("AXOGEN"
or "Employer"), and Brad Ottinger ("Employee")  (collectively, the "Parties").

 

RECITALS:

 

A.WHEREAS, AXOGEN believes it is in its best interest to employ Employee, and
Employee desires to be employed by AXOGEN; and

 

B.WHEREAS, AXOGEN and Employee desire to set forth the terms and conditions on
which Employee shall be employed by and perform duties on behalf of AXOGEN.

 

NOW, THEREFORE, in consideration of the promises set forth in this Agreement,
and for other good and valuable consideration, the receipt and adequacy of which
is acknowledged by this Agreement, the Parties to this Agreement, intending to
be legally bound, agree as follows:

 

1.Employment. AXOGEN hereby employs Employee, and Employee hereby accepts such
employment, beginning as of the date of this Agreement, all upon the terms and
conditions set forth in this Agreement, including those set forth in the
attached Schedules and Exhibits.

 

(a)Duties of Employee. The duties of Employee are set forth on Schedule 1 of
this Agreement, which is attached hereto and incorporated herein by reference.

 

(b)Compensation and Benefits. The compensation and benefits to which Employee
may be entitled pursuant to this Agreement are set forth on Schedule 2 of this
Agreement, which is attached hereto and incorporated herein by reference.

 

2.Confidentiality, Intellectual Property, Non-Competition and Non-Solicitation
Agreement. Contemporaneously with the execution and delivery of this Agreement,
Employee shall enter into a Confidentiality, Intellectual Property,
Non-Competition and Non-Solicitation attached hereto as Exhibit "A" to this
Agreement which shall be incorporated herein by reference.

 

3.Termination.

 

(a)At-will. Either AXOGEN or Employee may terminate this Agreement at any time
during the course of Employee's employment and for any reason, upon giving
written notice to the other party. Employer shall have no further liability or
obligation to Employee other than to pay for services rendered through
Employee's last date of employment. If Employee elects to terminate this
Agreement and provides Employer with any notice period prior to the date of
termination, Employer may elect to terminate this Agreement immediately thereon
and incur no further obligation to Employee other than for wages worked through
the date of termination of this Agreement. It is the intention of the Parties
that at all times this shall be an at-will employment relationship during the
course of Employee's employment with Employer. Nothing contained in this
Agreement shall be deemed or construed to create a contractual relationship
between the Parties for a specific duration of time.

 

(b)Death. In the event of the death of the Employee, this Agreement shall
terminate on the date of Employee's death, without any liability to or upon the
Employer other than to pay for services rendered prior to the date of the
Employee's death.

 

(c)Permanent Disability. For purposes of this Agreement, the term "Permanent
Disability" shall mean a physical or mental incapacity of Employee, which
renders Employee unable to perform Employee's duties pursuant to this Agreement,
and which shall continue for ninety (90) consecutive days or one hundred and
eighty (180) days during any twelve-month period. If AXOGEN or Employee
terminates Employee's employment by reason of Permanent Disability of Employee,
this Agreement shall terminate immediately upon written notice by AXOGEN to
Employee, or the date Employee gives notice to terminate employment to AXOGEN,
without any liability to or upon the Employer other than to pay for services
rendered through the termination date.

 





1



 

 

4.Change in Control.

(a)Definition. For the purposes of this Agreement, a "Change in Control" shall
mean the occurrence of any of the following events:

 

(i)any "person" (as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended ("Exchange Act")), who holds less
than twenty percent (20%) of the combined voting power of the securities of
AXOGEN or its parent company AxoGen, Inc. ("INC."), becomes the "beneficial
owner'' (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of AXOGEN or INC. representing fifty percent (50%) or
more of the combined voting power of the securities of either AXOGEN or INC.
then outstanding; or

 

(ii)during any period of twenty-four (24) consecutive months, individuals, who,
at the beginning of such period constitute all members of the Board of Directors
of INC. (the "Board") and cease, for any reason, to constitute at least a
majority of the Board, unless the election of each director who was not a
director at the beginning of the period was either nominated for election by, or
approved by a vote of, at least two-thirds of the directors then still in office
who were directors at the beginning of the period; or

 

(iii)AXOGEN or INC. consolidates or merges with another company, and AXOGEN or
INC. is not the continuing or surviving corporation, provided, however, that any
consolidation or merger whereby INC. continues as the majority holder of AXOGEN
securities or a merger or consolidation of AXOGEN and INC. will not constitute a
Change in Control; or

 

(iv)shares of AXOGEN's or INC.'s common stock are converted into cash,
securities, or other property, other than by a merger of AXOGEN or INC.,
pursuant to Section 5(a)(iii), in which the holders of AXOGEN's or INC.'s common
stock immediately prior to the merger have the same proportionate ownership of
common stock of the surviving corporation as immediately after the merger; or

 

(v)AXOGEN or INC. sells, leases, exchanges, or otherwise transfers all, or
substantially all, of its assets (in one transaction or in a series of related
transactions), provided, however, that any such transaction related to AXOGEN
whereby INC. continues as the majority holder of AXOGEN securities or INC. is
the sole other party to the transaction, will not constitute a Change in
Control; or

 

(vi)the holders of AXOGEN's or INC.'s stock approve a plan or proposal for the
liquidation or dissolution of AXOGEN or INC.

 

(b)Severance.

 

(i)Termination in Connection with a Change of Control. In the event of
Employee's termination of employment by AXOGEN without Substantial Cause (as
defined below) upon or within one hundred and eighty (180) days following a
Change in Control or by Employee for Good Reason (as defined below), Employee
will be entitled to a severance payment consisting of: (A) twelve (12) months of
Employee's base salary; and (B) an amount equal to any bonuses paid to Employee
during the twelve (12) month period prior to Employee's termination of
employment. For purposes of this Agreement, "Substantial Cause" means:

 

(A) the commission by Employee of any act of fraud, theft, or embezzlement;

(B) any material breach by Employee of this Agreement, provided that AXOGEN
shall have first delivered to Employee written notice of the alleged breach,
specifying the exact nature of the breach in detail, and provided, further, that
Employee shall have failed to cure or substantially mitigate such breach within
ten (10) days after receiving such written notice; provided, however, that if
such breach is not susceptible of cure or substantial mitigation within ten (10)
days, Employee shall have a reasonable time thereafter to cure or substantially
mitigate such breach;

(C) a commission or conviction of any felony, or of any misdemeanor involving
moral turpitude, or entry of a plea of guilty or nolo contendere to any felony
or misdemeanor involving moral turpitude;

(D) material failure to adhere to AXOGEN's or INC.'s corporate codes, policies
or procedures which do not violate any applicable Federal, state or local law
and have been adopted in good faith for a valid





2



 

 

business purpose as in effect from time to time; or

 

(E) failure to meet reasonable performance standards as established by AXOGEN or
INC.

 

For purposes of this Agreement, "Good Reason" shall mean Employee's resignation
from employment upon or within ninety (90) days following a Change of Control,
if AXOGEN or INC. is not the surviving entity, provided that Substantial Cause
for termination of Employee's employment does not exist at the time of such
resignation and the resignation is the result of the occurrence of any one or
more of the following:

 

a)the assignment to Employee of any duties inconsistent in any respect with his
position (including status, offices, titles, and reporting requirements),
authorities, duties, or other responsibilities as in effect immediately prior to
the Change in Control of Employer or INC. or any other action of Employer or
INC. which results in a diminishment in such position, authority, duties, or
responsibilities, other than an insubstantial and inadvertent action which is
remedied by Employer or INC. promptly after receipt of notice thereof given by
Employee;

 

b)a reduction by AXOGEN in Employee's base salary as in effect on the date
hereof and as the same shall be increased from time to time hereafter;

 

c)the failure by AXOGEN to (i) continue in effect any material compensation or
benefit plan, program, policy or practice in which Employee was participating at
the time of the Change in Control of Employer or INC. or (ii) provide Employee
with compensation and benefits at least equal (in terms of benefit levels and/or
reward opportunities) to those provided for under each employee benefit plan,
program, policy and practice as in effect immediately prior to the Change in
Control of Employer or INC. (or as in effect following the Change in Control of
Employer or INC., if greater).

 

d)Employee is required to perform a substantial portion of his duties at a
facility which is more than 50 miles from the facility for which Employee
performed a substantial portion of his duties immediately prior to the Change in
Control.

 

(ii)Termination not in Connection with a Change of Control. In the event of
Employee's termination of employment by AXOGEN without Substantial Cause prior
to a Change of Control, Employee shall be entitled to a severance payment
consisting of: (A) twelve (12) months of Employee's base salary; and (B) an
amount equal to any bonuses paid to Employee during the twelve (12) month period
prior to Employee's termination of employment, provided, however, that if
Employee’s termination is within six months of the date of this Agreement the
severance will be 6 months of base salary.

 

(c)Payment of Severance. As a condition of receiving any severance under this
section 5, Employee must sign (and not revoke) a reasonable, commercially
standard separation, waiver and release agreement (to be prepared by Employer at
the time of Employee’s termination containing legal terms,  but not negotiated
terms related to settlement payments or other monetary provisions, consistent (
consistent being defined as at least two other severance agreements for AxoGen
officers entered into with 3 years of each other) with other severance
agreements) of all claims (known and unknown) against Employer and INC. arising
out of or relating to his employment with Employer or termination thereof,
excluding claims for severance under this section 5, as well as any other terms
and conditions required by Employer. Payment of any severance for Employee will
be made in a lump sum on the first payroll date following the 60th day following
the date of Employee's termination of employment. Notwithstanding the foregoing,
if the Employee is a "specified employee" on Employee's termination date, the
postponement provisions of Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"), as described in Section 8(n) below, shall apply, if
applicable.

 

So long as Employer or INC. is subject to federal COBRA and Employee timely
elects continuation coverage under COBRA, Employer or INC. shall pay the
premiums for the Employee and his covered dependent's COBRA (i) for the first
twelve (12) months of the COBRA continuation period, or (ii) until such time as
the Employee obtains new employment that provides reasonable and comparable
health care coverage (including without limitation, coverage of dependents),
whichever period is shorter. Employee has the duty to immediately notify the
applicable entity, in writing,





3



 

 

if the event in (ii) above occurs.

 

5.Surrender of Records and all Employer and INC. Property. Upon the termination
of Employee's employment for any reason, whether by AXOGEN or Employee, Employee
agrees to return to AXOGEN and INC., in good condition reasonable wear and tear
excepted, (i) any and all equipment belonging to AXOGEN or INC. including,
without limitation, computers, cell phones, and personal digital assistants, and
(ii) any and all data, computer files, customer lists and contact information,
documents and other materials in Employee's possession, or removed by Employee
from AXOGEN's or INC.'s premises, whether now in Employee's possession or not,
which materials were obtained in connection with Employee's employment with
AXOGEN, including any and all copies (whether complete or partial) and extracts
thereof, and (iii) any and all other AXOGEN property or Confidential Information
and materials as they are defined in Employee's Invention Assignment and
Confidentiality Agreement, in the Employee's control or possession.

 

6.Miscellaneous Provisions.

 

(a)Amendments to this Agreement only in Writing. The provisions of this
Agreement and the attached Schedules and Exhibits shall only be amended,
supplemented, or waived by a written agreement executed by both a duly
authorized officer of AXOGEN and Employee.

 

(b)Assignments. Employee shall not assign Employee's rights and/or obligations
pursuant to this Agreement or the attached Schedules and Exhibits. AXOGEN may
assign its rights and/or obligations pursuant to this Agreement and the attached
Schedules and Exhibits at any time without prior notice to Employee. In the
event of a Change of Control in which AXOGEN or INC. is not the surviving
entity, any reference to AXOGEN or INC. shall be deemed to refer to the
surviving entity.

 

(c)Binding Effect. All of the terms and provisions of this Agreement and the
attached Schedules and Exhibits, whether so expressed or not, shall be binding
upon, inure to the benefit of, and be enforceable by the Parties and their
respective administrators, executors, legal representatives, heirs, successors
and permitted assigns.

 

(d)The Provisions of this Agreement are Severable. If any part of this
Agreement, or any of the Schedules or Exhibits entered into pursuant to this
Agreement, is contrary to, prohibited by, or deemed invalid under any applicable
law or regulation, such provision shall be inapplicable and deemed omitted to
the extent so contrary, prohibited or invalid, but the remainder of this
Agreement and its Schedules and Exhibits shall not be so invalidated, and shall
be given full force and effect so far as possible.

 

(e)Survival. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 1 through 6 shall survive and remain in effect beyond the
execution and delivery of this Agreement in accordance with their respective
terms of duration.

 

(f)Waivers. The failure or delay of AXOGEN at any time to require performance by
Employee of any provision of this Agreement or the attached Schedules and
Exhibits, even if known, shall not affect the right of AXOGEN to require
performance of that provision or to exercise any right, power or remedy pursuant
to this Agreement or the attached Schedules and Exhibits. Any waiver by AXOGEN
of any breach of any provision of this Agreement or the attached Schedules and
Exhibits shall not be construed as a waiver of any continuing or succeeding
breach of such provision, a waiver of the provision itself, or a waiver of any
right, power or remedy pursuant to this Agreement or the attached Schedules and
Exhibits.

 

(g)Notices. All notices, requests, consents and other communications required or
permitted under this Agreement shall be in writing and shall be (i)
hand-delivered by messenger or courier service; (ii) sent by an overnight-mail
service (e.g. FedX or UPS); or (iii) mailed (airmail, if international) by
registered or certified mail (postage prepaid), return receipt requested, and
addressed to:

 





4



 

 

If to Employee:

 

Employee's most current address on file with AXOGEN.

 

If to AXOGEN:With a copy to: AXOGEN Corporation

AXOGEN Corporation13631 Progress Blvd., Ste. 400

13631 Progress Blvd., Ste. 400  Alachua, FL 32615

Alachua, FL 32615 Attn: CEO  Attn: Human Resources

or to such other address as any party may designate by written notice complying
with the terms of this section. Each such notice shall be deemed delivered (a)
on the date delivered, if by personal delivery, or (b) on the date upon which
the return receipt is signed, delivery is refused, or the notice is designated
by the postal authorities as not deliverable, as the case may be, if mailed.

 

(h)Governing Law. This Agreement and the attached Schedules and Exhibits and all
transactions contemplated by this Agreement or the attached Schedules and
Exhibits shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of Florida, without regard to principles of
conflicts of laws.

 

(i)Jurisdiction and Venue. The Parties acknowledge that a substantial portion of
negotiations, anticipated performance and execution of this Agreement and the
attached Schedules and Exhibits occurred, or shall occur, in Alachua County,
Florida, and the Parties irrevocably and unconditionally (a) agree that any
suit, action or legal proceeding arising out of, or relating to, this Agreement
or the attached Schedules and Exhibits shall be brought in the courts of record
of the State of Florida in Alachua County, or the United States District Court,
Northern District of Florida, Gainesville Division; (b) consent to the
jurisdiction of each such court in any such suit, action or proceeding; (c)
waive any objection which they may have to the laying of venue of any such suit,
action or proceeding in any of such courts; and (d) agree that service of any
court paper may be effected on such party by mail, as provided in this
Agreement, or in such other manner as may be provided under applicable laws or
court rules in said state.

 

(j)Remedies Available to Either Party Cumulative. No remedy conferred upon any
party pursuant to this Agreement (or the attached Schedules and Exhibits) is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
pursuant to this Agreement (or the attached Schedules and Exhibits) now or
hereafter existing at law or in equity or by statute or otherwise. No single or
partial exercise by any party of any right, power or remedy pursuant to this
Agreement (or the attached Schedules and Exhibits) shall preclude any other or
further exercise of such right, power or remedy.

 

(k)Entire Agreement.  This Agreement, the attached Schedules and Exhibits and
the Axogen Offer Amendment between the parties dated April 29, 2020 represents
the entire understanding and agreement between the Parties with respect to the
subject matter contained herein and supersedes all other negotiations,
understandings and representations (if any) made by and between the Parties.

 

(l)Section and Paragraph Headings. Section and paragraph headings used
throughout this Agreement and the attached Schedules and Exhibits are for
convenience of reference only and in no way define, limit or describe the scope
or intent of this Agreement or the attached Schedules and Exhibits.

 

(m)Preparation of Agreement. This Agreement shall not be construed more strongly
against any party regardless of who is responsible for its preparation. The
Parties acknowledge that each party contributed to its negotiations and is
equally responsible for its preparation.

 

(n)Section 409A of the Code. Notwithstanding any provision of this Agreement to
the contrary, this Agreement is intended to meet the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the "Code") to the extent
applicable, the Parties intend to administer this Agreement in a manner that is
consistent with those requirements or an exception thereto, and this Agreement
shall be construed and interpreted in accordance with such intent. Any payments
that are considered deferred compensation under Section 409A of the Code and
that are paid to a "specified employee" (as defined in Section 409A of the Code)
upon separation from service shall be subject to a six (6) month delay, if
required by Section 409A of the Code. If required by Section 409A of the Code,
any amounts otherwise





5



 

 

payable during the six (6) month period that commences on and follows the
Employee's termination date shall be paid in one lump sum amount on the first
payroll date following the six (6) month period following the Employee date of
termination (or within thirty (30) days of the Employee's death, if earlier).
For purposes of Section 409A of the Code, all payments to be made upon a
termination of employment under this Agreement may only be made upon a
"separation from service" (within the meaning of such term under Section 409A of
the Code). Each payment made under this Agreement shall be treated as a separate
payment. In no event shall the Employee, directly or indirectly, designate the
calendar year of a payment. All reimbursements under this Agreement shall be
provided in a manner that complies with Section 409A of the Code, if applicable.
If required by regulations or other guidance issued under Section 409A of the
Code or a court of competent jurisdiction, the provisions regarding payments
hereunder shall be amended to provide for such payments to be made at the time
allowed under such regulations, guidance or authority that most closely achieves
the intent of this Agreement.

 

(o)Liability Insurance. AXOGEN shall cover, at its sole cost and expense, the
Employee under directors and officers liability insurance both during the term
of this Agreement and for the one year period following the termination of this
Agreement, in the same amount and to the same extent as AXOGEN covers its
officers and directors.

 

[Signature Page Follows]

 





6



 

 

EMPLOYEE AND AXOGEN have executed this Agreement as of the 1st day of June 2020.

 

 

 

 

AXOGEN CORPORATION

 

 

 

 

 

/s/ Karen Zaderej

 

Name: Karen Zaderej

 

Title: Chairman, CEO and President

 

 

 

 

 

EMPLOYEE:

 

/s/ Brad Ottinger

 

Brad Ottinger

 

 

 

 



7



 

SCHEDULE AND EXHIBIT LIST

 

Schedule 1 Duties of Employee

Schedule 2 Compensation and Benefits

Exhibit A - CONFIDENTIALITY, INTELLECTUAL PROPERTY,

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 





S-1



 

 

SCHEDULE 1

DUTIES OF EMPLOYEE

 

The duties of Employee with AXOGEN CORPORATION ("AXOGEN" or "Employer") are as
follows:

 

1.Employee's Title: AXOGEN hereby employs Employee as General Counsel and Chief
Compliance Officer, which title may change at AXOGEN's discretion.

 

2.Employee's Duties: During employment with AXOGEN, Employee's duties will
include, without limitation, the following:

 

(a)Description of Duties. Employee shall perform all duties in connection with
Employee's position, or as otherwise designated by AXOGEN, including, without
limitation, the following duties:

 

Leading the Legal Department and Compliance Function, being part of Axogen’s
Executive Team and interacting as needed with each of Axogen’s business units
and business functions and the Board of Director to resolve issues.

 

The specific duties as General Counsel include, but are not limited to:

·



Structuring, coaching, and managing Axogen’s internal legal function and staff.

·



Overseeing the selection, retention, management and evaluation of all outside
counsel.

·



Ensuring that Axogen operates within the law at all times, including those of
the Securities and Exchange Commission, Federal Drug Administration and other
regulatory bodies related to operating as a medical company, offering counsel on
legal issues and serving as an effective guardian of the Axogen organization.

·



Advising Axogen executive team and Board of Directors of the best course of
legal action as situations arise or reach the potential to occur.

·



Assessing and managing legal risk as to Axogen’s business including, but not
limited to, public company status, insurance, ethics and business, regulatory
compliance, real estate, human resources, intellectual property and corporate
governance.

·



Advising on legal implications or procedures for business development
initiatives, strategic planning and operations.

·



Supporting organization as to general legal needs.

·



Keeping up-to-date on changes to legislation, regulations and relevant legal
news.

·



Providing interpretations and recommendations to management and other staff.

·



Proactively look for solutions and better practices to mitigate risk.

·



Dealing with external parties such as regulators and counsels.

·



Serving as key lawyer/legal advisor on all major business transactions,
including acquisitions, divestitures and joint ventures.

·



Judging the merits of court cases filed against or on behalf of the company,
works with the appropriate executive(s) to define a strategic defense and
approves settlements of disputes where warranted.

·



Advising on legal aspects of the company’s financing, including assessing and
advising on current and future business structures and legal entities.

 

The specific duties as Chief Compliance Officer include, but are not limited to:

 

·



Defining the necessary level of knowledge on existing and emerging regulatory
compliance requirements across the organization.

·



Periodically revising the compliance plan in light of changes.

·



Overseeing and monitoring the implementation of the compliance program.

·



Providing guidance, advice, and/or training and educational programs, to improve
business' understanding of related laws and regulatory requirements.

·



Providing strategic direction to the management team on compliance.

·



Interacting with regulators on compliance issues.

·



Coordinating efforts related to audits, reviews, and examinations.

·



Developing policies and programs that encourage managers and employees to report
suspected fraud and other improprieties, without fear of retaliation.





S-2



 

 

·



Coordinating internal compliance review and monitoring activities, including
periodic reviews of departments.

·



Independently investigating and acting on matters related to compliance.

·



Monitoring external review processes.

 

(b)Report to AXOGEN Designated Manager.   Employee shall report to the CEO of
AXOGEN.

 

(c)No Other Business Activities.

 

(i)Employee shall devote Employee's entire professional time, energy and skill
to the performance of Employee's duties pursuant to the Agreement, the service
of AXOGEN, and promotion of AXOGEN's interests. The Parties agree that Employee
may not during Employee's employment, except as permitted in writing by AXOGEN,
be engaged in any other business activity, whether or not such activity is
pursued for gain, profit, or other pecuniary advantage including, without
limitation, management or management consulting activities.

 

(ii)Notwithstanding the preceding subsection, Employee may invest Employee's
personal assets in businesses or real estate that are not in competition with
AXOGEN or are in publicly traded entities where the form or manner of such
investment will not require services on the part of Employee, and in which
Employee's participation is solely that of a passive investor.  .

 





S-3



 

 

SCHEDULE 2 COMPENSATION AND BENEFITS

 

Subject to the terms and conditions of the Executive Employment Agreement (the
"Agreement"), Employee may be entitled to receive from AXOGEN Corporation
("AXOGEN" or "Employer") the following compensation and benefits:

 

1.Base Salary.

(a)Amount.   Employee's salary during employment with AXOGEN will be at the rate
of

$369,000  (Three Hundred Sixty-Nine Thousand Dollars) annually, (the "Base
Salary") effective upon execution and delivery of the Agreement and Employee's
first day of employment with AXOGEN, as subject to the Axogen Offer Amendment
between the parties dated April 29, 2020.

 

(b)Payment. The Base Salary shall be payable in accordance with the existing
payroll practices of AXOGEN, which practices may be changed by AXOGEN from time
to time at its sole discretion. The Base Salary shall be subject to all
appropriate withholding taxes.

 

(c)Review of Base Salary. The Base Salary shall be reviewed by AXOGEN on an
annual basis; however, AXOGEN reserves the right to increase or decrease the
Base Salary at any time during the employment relationship in its sole
discretion.

 

(d)Additional Compensation. In addition to the Base Salary, Employee may also be
eligible to receive stock options, benefits, paid vacations and holidays during
Employee's Employment.

 

2.Business Expenses and Reimbursements. Employee shall be eligible for
reimbursement by AXOGEN in accordance with AXOGEN's normal reimbursement
practices for ordinary and necessary business expenses incurred by Employee in
the performance of Employee's duties for AXOGEN, so long as Employee timely
submits to AXOGEN accurate invoices and receipts of all expenses submitted for
reimbursement pursuant to this section.  In this regard, Employee will be
reimbursed for  lodging expenses in Tampa, Florida through December 31, 2020 to
a maximum of $2,500 per month.  Employee will also be reimbursed for allowable
moving expenses incurred prior to June 1, 2021 up to a maximum of $50,000,
pursuant to the Relocation Assistance Payback Agreement entered into between
AXOGEN and Employee of even date of this Agreement.

 

3.Benefits. Employee will be permitted to participate in such benefit plans of
AXOGEN that may be in effect from time to time, to the extent Employee is
eligible under the terms of those plans. Nothing herein shall be construed to
require AXOGEN to institute or continue any particular plan or benefit. AXOGEN
reserves the right to add, change, or eliminate any benefits at any time at its
sole discretion.

 

4.Vacations and Holidays. Employee will be entitled to paid vacation of 4 weeks
per calendar year, prorated based on the date of this Agreement, and holidays in
accordance with the holiday policies of AXOGEN in effect for its employees from
time to time. Vacation must be taken by Employee at such time or times as
reasonably approved by AXOGEN.

 

5.Bonus.

 

(a)Calculation. During the Employment Period, Employee may receive a bonus based
on an AXOGEN bonus plan, as determined by AXOGEN in its sole discretion. Bonus
for 2020 will be pro­ rated based on Employee start date and his target rate set
at 50% of salary subject to the conditions of such bonus as established by the
AXOGEN Board of directors including a cap on the AXOGEN bonus plan payout of
200% of plan objectives.

 

(b)Payment. The Bonus if paid shall be paid in accordance with, and subject to,
the normal payroll policies of AXOGEN with respect to similar forms of
compensation, including, without limitation, being subject to all appropriate
withholding taxes.

 

6.Signing Bonus.  Upon execution of this Agreement Employee will be provided a
$25,000 signing bonus subject to the terms of Axogen, Inc. Sign On Bonus
Agreement entered into between AXOGEN and Employee of even date of this
Agreement.

 

7.Compensation Review. AXOGEN shall, from time to time, but no less frequently
than annually, review





S-4



 

 

Employee's compensation (including benefits) and may, in its sole discretion,
increase, or decrease, or eliminate any or all of the benefits. Any such
increase or decrease in the compensation package shall be valid only if in
writing, executed by a duly authorized officer of AXOGEN, and such writing shall
constitute an amendment to this Paragraph 6 (and to the Agreement and any
applicable Schedules or Exhibits) solely as to the benefits, without waiver or
modification of any other terms, conditions or provisions of the Agreement.

 

8.No Other Compensation. Employee agrees that the compensation and benefits set
forth in the Agreement, this Schedule 2,  the non-qualified employee stock
option agreement with respect to 67,000 shares of common stock, restricted stock
unit agreement for 31,000 shares and performance stock unit agreement for 14,500
shares to be granted on June 1, 2020 are the sole and exclusive compensation and
benefits to which Employee is entitled pursuant to the Agreement, this Schedule
2, the stock option, restricted stock unit and performance stock unit
agreements,  Relocation Assistance Payback Agreement,  and Axogen, Inc. Sign On
Bonus Agreement and that Employee shall have no rights to receive any other
compensation or benefits of any nature from AXOGEN.  Notwithstanding the
foregoing, the parties agree that they are subject to that Axogen Offer
Amendment dated as of April 29,  2020.

 

 



S-5



 

EXHIBIT A OF EMPLOYMENT AGREEMENT

 

(Document Content on Following Page)

 





A-1



 

 

CONFIDENTIALITY, INTELLECTUAL PROPERTY,

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This Confidentiality, Intellectual Property, Non-Competition and
Non-Solicitation Agreement (this “Agreement”) is effective as of June 1, 2020
(the “Effective Date”) by and between Axogen Corporation, having a place of
business at 13631 Progress Blvd., Suite 400, Alachua, FL 32615 (“Axogen”) and
Brad Ottinger (“Employee”).  Axogen and Employee may each be referred to herein
as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS,  Axogen is a global leader in developing, marketing, selling and
distributing surgical solutions for peripheral nerve damage or discontinuity and
has spent substantial time, resources and monies developing its Confidential
Information (as defined below);

WHEREAS, Employee has accepted employment with or is currently an employee of
Axogen who will or does, as the case may be, receive certain compensation and
other employment-related benefits from Axogen in return for Employee performing
Employee’s job duties and responsibilities;

WHEREAS, during Employee’s employment Employee will be provided with
periodically supplemented Confidential Information, including trade secrets, as
well as the opportunity to contribute to the creation and/or maintenance of
Confidential Information;

WHEREAS, Employee recognizes that Axogen’s Confidential Information is an
important and valuable asset to Axogen and that Axogen has a legitimate business
interest in protecting these assets;

WHEREAS, Employee recognizes that Axogen’s relationships with Axogen Customers
and its goodwill Axogen customers are important and valuable assets to Axogen
and that Axogen has a legitimate business interest in protecting those assets;
and

WHEREAS, in consideration for Employee’s initial employment or continued
employment, as the case may be, with Axogen, Employee agrees to abide by the
terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, including initial or continued
employment, the receipt and sufficiency of which are hereby acknowledged, the
Parties to this Agreement hereby agree as follows:

 

1.DEFINITIONS.

The following terms, when used in this Agreement with initial capital letters,
shall have the respective meanings set forth in this Section 1.

 “Axogen Customers” means accounts, customers, physicians, hospitals, acute
surgical care centers, group purchasing organizations, integrated delivery
networks or other clients that: (a) have purchased Axogen products during the
prior one (1) year; or (b) have received or requested a proposal to purchase
Axogen products during the prior one (1) year.

“Competing Organization” means any person or organization which is engaged in or
about to become engaged in research on, consulting regarding, or development,
production, marketing or selling of a Competing Product including, but not
limited to, the organizations identified on Schedule 1 attached hereto.





A-2



 

“Competing Product” means any product, process, technology, machine or invention
of any person or organization other than Axogen in existence or under
development which is similar to, resembles, competes with, is substitutable for,
or is intended to be similar to, resemble, compete with, or be substitutable for
a product, process, technology, machine or invention of Axogen.

“Confidential Information” means Axogen’s confidential, proprietary, trade
secret or any other non-public information, including without limitation: (a)
Axogen Customers; (b) actual or potential vendors, suppliers, distributors or
referral sources; (c) products, product know-how, product manufacturing and
distribution systems and processes, product technology, product development
plans and strategies; (d) marketing and sales strategies and plans, product
pricing policies, offerings and structures; (e) business and financial
information of a non-public nature (e.g., strategy plans, forecasts, budgets);
(f) employee, personnel or payroll policies, records and information; (g)
corporate development strategies including acquisitions, divestitures, growth
plans and other plans; (h) inventions, research and development activities; and
(i) information disclosed to Axogen in confidence belonging to third
parties.  Confidential Information does not include information that is or
becomes part of the public domain through no fault of Employee.

“Copyrightable Works” means all works of authorship, fixed in any tangible
medium of expression known or later developed, including but not limited to
writings, reports, articles, white papers, compilations, summaries, graphics,
computer programs, user interfaces, drawings, designs, documentation and
publications.

“Intellectual Property” means all inventions, patents, patent applications,
designs, discoveries, ideas, innovations, improvements, know-how, trade secrets,
methods, processes, specifications, procedures, trademarks, certifications, and
invention disclosures, whether patentable or not.

“Material Contact” means (i) any interaction between Employee and an Axogen
Customer which takes place in an effort to establish, maintain, and/or further a
business relationship on behalf of Axogen, (ii) any Axogen Customer whose
dealings with Axogen were coordinated or supervised by Employee, (iii) any
Axogen Customer about whom Employee obtained Confidential Information in the
ordinary course of business as result of Employee’s association with Axogen, or
(iv) any Axogen Customer who receives product or services from Axogen, the sale
or provision of which results or resulted in compensation, commissions or
earnings for Employee, all within the last year of Employee’s employment with
Axogen (or during Employee’s employment if employed less than a year).

 

2.CONFIDENTIAL INFORMATION AND PROPERTY.

2.1.Non-Disclosure of Confidential Information.  Employee acknowledges that the
Confidential Information is of great value to Axogen, that Axogen has legitimate
business interests in protecting its Confidential Information, and that the
disclosure to anyone not authorized to receive such information, including any
Competing Organization, will cause irreparable injury to Axogen.  Employee
agrees: (a) not to make use of the Confidential Information for any purpose
other than is necessary to perform Employee’s duties while an employee of
Axogen; and (b) not to disclose, use, disseminate, identify, or publish
Confidential Information for five (5) years after the termination of Employee’s
employment with Axogen for any reason.  Notwithstanding the foregoing, Employee
agrees not to, and shall not for any reason disclose, use, disseminate, identify
or publish Confidential Information that is an Axogen trade secret, as long as
that Confidential Information remains a trade secret and does not become
publicly known through no fault of Employee.

2.2.Return of Confidential Information and Axogen Property. Upon termination of
Employee’s employment with Axogen for any reason, or at any time as Axogen
requests, Employee will promptly return to Axogen all Confidential Information
and other tangible property that belongs to Axogen in Employee’s possession;
such tangible property includes but is not limited to: all keys and security and
credit cards; all products, product samples, computers, cellular phones and
other electronic devices; and all customer and account files, price lists,
product information, training manuals, advertising and promotional materials,
handbooks and polices (in physical or electronic format).  Employee shall not
retain possession of any copies of correspondence, memoranda, reports,
notebooks, drawings, photographs notes, research and scientific data, and
tangible communications concerning the same, or other documents in any form
whatsoever

A-3



 

(including information contained in computer memory or any portable storage
device (e.g., a “thumb drive”) relating in any way to the Confidential
Information obtained by or entrusted to Employee during Employee’s employment
with Axogen.

2.3Defend Trade Secrets Act.  Pursuant to the Defend Trade Secrets Act of 2016,
18 U.S.C. §1833, Employee acknowledges that Employee shall not have criminal or
civil liability under any federal or state trade secret law for the disclosure
of a trade secret that (A) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. In addition, if Employee
files a lawsuit for retaliation by Axogen for reporting a suspected violation of
law, Employee shall not have criminal or civil liability under any federal or
state trade secret law if Employee discloses the trade secret to Employee’s
attorney and (X) files any document containing the trade secret under seal and
(Y) does not disclose the trade secret, except pursuant to court order.

3.RESTRICTIVE COVENANTS.

3.1.Employee Acknowledgment.

(a)Employee acknowledges that: (a) Employee’s position and employment with
Axogen gives Employee access to and knowledge of Axogen Customers and its
vendors, suppliers, distributors or referral sources (collectively, “Axogen
Business Partners”), which represent important and unique business assets that
have resulted from a significant investment of time, resources and monies by
Axogen; (b) Employee would cause Axogen great loss, damage and immediate
irreparable harm if Employee were to engage in unfair or unlawful competitive
activity by improperly using or disclosing any information related to Axogen
Business Partners for Employee’s own benefit or for the benefit of any Competing
Organization.

(b)Employee acknowledges and agrees that the restrictions contained in this
Section 3, are reasonable and necessary to protect Axogen’s legitimate business
interests, promote and protect the purpose and subject matter of this Agreement
and Employee’s employment, and deter any potential conflict of interest.
Employee agrees that Employee knows of no reason why any restriction contained
in this Section 3 is not reasonable and enforceable and that all such
restrictions are necessary and reasonable to protect Axogen’s
interests.   Employee also acknowledges and agrees that the restrictions
contained in this Section 3 will not impair or infringe upon Employee’s right to
work or earn a living when Employee’s employment with Axogen ends.

3.2Non-Compete.

 

(a)During Employee’s employment with Axogen and for a period of one (1) year
following the termination of Employee’s employment with Axogen for any reason,
Employee will not work for (as an employee, consultant, contractor, agent or
otherwise) or render services directly or indirectly to any Competing
Organization whereby the services Employee would provide for, to, or on behalf
of the Competing Organization (i) are the same as or similar to those services
that Employee provided for, to, or on behalf of Axogen during Employee’s
employment, (ii) involve the development, sale, marketing, or distribution of a
Competing Product, or (iii) could enhance the use or marketability of a
Competing Product. This restriction covers (i) the United States, (ii) any state
or territory in which Axogen is engaged in its business at the time of and
during the year prior to Employee’s separation from Axogen, and (iii) any state
or territory in which Employee was providing services for Axogen at the time of
and during the year prior to Employee’s separation from the Company.

(b)The restrictions herein shall not prohibit Employee from accepting employment
with a Competing Organization whose business is diversified and which is, as to
that part of its business in which Employee accepts employment, not a Competing
Organization. If Employee accepts employment with a Competing Organization,
Employee will provide Axogen written assurances satisfactory to Axogen that
Employee will not render services, directly or indirectly, for the time period
herein in connection with any Competing Product.

 

3.3Non-Solicitation of Employees and Axogen Business Partners.



A-4



 

(a)During Employee’s employment with Axogen and for a period of two (2) years
following the termination of Employee’s employment with Axogen for any reason,
Employee will not in any capacity, directly or indirectly, solicit, induce or
influence, or attempt to solicit, induce or influence, any person engaged as an
employee, independent contractor, or agent of Axogen to terminate his or her
employment and/or business relationship with Axogen or do any act which may
result in the impairment of the relationship between Axogen and its employees,
independent contractors or agents.

(b)During the term of Employee’s employment with Axogen and for a period of one
(1) year following the termination of Employee’s employment with Axogen for any
reason, Employee will not in any capacity, directly or indirectly: (i) solicit,
contact, accept solicited business from, provide competitive services to, or
sell any Competing Product to an Axogen Customer; (ii) divert, entice or
otherwise take away from Axogen the business or patronage of any Axogen Business
Partner; or (iii) solicit or induce any Axogen Business Partner to terminate or
reduce its relationship with Axogen or otherwise interfere with Axogen’s
relationship with any Axogen Business Partner.  This restriction applies only to
those Axogen Customers and Axogen Business Partners with whom Employee had
Material Contact.

 

3.4New Employer Notification.  To enable Axogen to monitor Employee’s compliance
with the obligations set forth in this Agreement, Employee agrees to notify
Axogen in writing before commencing employment with a new employer; such
notification shall include the identify of Employee’s new employer, job title
and responsibilities.  Employee will continue to notify Axogen, in writing, any
time Employee accepts or changes employment during the time periods set forth in
this Section 3. Employee agrees that Axogen is permitted to contact any new or
prospective employer regarding Employee’s obligations owed to Axogen.

 

3.5Modification of Non-Compete and Non-Solicitation Provisions.  The parties
agree that a court of competent jurisdiction may modify any invalid, overbroad
or unenforceable term of this Section 3 so that such term, as modified, is valid
and enforceable under applicable law; such court is also authorized to extend
the time periods set forth in this Section 3 for any period of time in which
Employee is in breach of this Agreement or as necessary to protect the
legitimate business interests of Axogen. If a court of competent jurisdiction
determines that any term of this Section 3 is invalid, overbroad, or
unenforceable, in whole or in part, and cannot be modified as set forth in the
prior sentence to make such term valid and enforceable under applicable law, the
Parties agree that any such term, in whole or in part as the case may, shall be
severable and the remainder of this Section 3 and this Agreement shall
nevertheless be enforceable and binding on the Parties.

4.INVENTIONS.

4.1.Disclosure of Developments.  Employee agrees that during and subsequent to
Employee’s employment with Axogen, Employee will promptly disclose and furnish
complete information to Axogen relating to all inventions, improvements,
modifications, discoveries, methods and developments, whether patentable or not,
made or conceived by Employee or under Employee’s direction during Employee’s
employment whether or not made or conceived during normal business hours or on
Axogen premises.

4.2Ownership of Intellectual Property.

(a) Employee agrees to assign and hereby does assign to Axogen all right, title
and interest including goodwill and intellectual property rights worldwide in
and to any and all Intellectual Property made, conceived, developed, reduced to
practice or authored by Employee alone or with others for Employer during the
course of Employee’s employment, whether conceived, developed or reduced to
practice, which are within the scope of Axogen’s actual or anticipated research
and development business.

(b)Axogen’s rights in Section 4.2(a) above shall not apply to any Intellectual
Property conceived and developed without the use of Axogen’s equipment,
supplies, facilities and trade secret information and which was developed
entirely on Employee’s own time, or prior to employment by Axogen or is subject
to the ownership rights of others (such as Employee’s prior employer), unless
(a) the Intellectual Property relates (i) directly to Axogen’s business; (ii) to
Axogen’s actual or anticipated research and development; (iii) the Intellectual
Property results from or relates to any work performed by Employee for Axogen.



A-5



 

(c)Employee agrees that Axogen shall have a non-exclusive, fully paid-up,
sublicensable, irrevocable worldwide license to use for all purposes any
Intellectual Property within the scope of Axogen’s actual or anticipated
business but not assigned to Axogen pursuant to Section 4.2(b), unless such a
license is prohibited by statute or by a court of last resort and competent
jurisdiction.

4.3Copyrightable Works.  Employee acknowledges that all Copyrightable Works
shall to the fullest extent permissible be considered “works for hire” in the
United States as defined in the U.S. Copyright Laws and in any other country
adhering to the “works made for hire” or similar notion.  All such Copyrightable
Works shall from the time of creation be owned solely and exclusively by Axogen
throughout the world.  If any Copyrightable Work or portion thereof shall not be
legally qualified as a work made for hire in the United States or elsewhere or
shall subsequently be held to not be a work made for hire, Employee agrees to
assign and does hereby assign to Axogen all Employee’s right, title and interest
to the Copyrightable Works and all registered and applied for copyrights
therein.  Employee hereby waives any moral rights which Employee may hold in any
existing or future Copyrightable Works or other Intellectual Property as an
author worldwide and hereby consents to any action of Axogen that would violate
its moral rights in the absence of such consent.

4.4License. In the event that any of the rights in any Copyrightable Works or
other Intellectual Property (“Intellectual Property Rights”) cannot be
transferred to Axogen pursuant to the terms of this Agreement, Employee hereby
(i) unconditionally and irrevocably waives the enforcement of any Intellectual
Property Rights retained by Employee, and all claims and causes of action of any
kind against Axogen with respect to those rights; and (ii) grants to Axogen an
irrevocable, perpetual, fully paid-up, transferable, sublicensable,
royalty-free, exclusive worldwide right and license to use, reproduce,
distribute, display, perform, prepare derivative works of, modify, enforce, and
otherwise use and exploit all or any portion of such existing and future
Intellectual Property Rights.

 

4.5Causes of Action. Employee further irrevocably assigns to Axogen all causes
of action, including accrued, existing and future causes of action, arising out
of or related to the Intellectual Property Rights.

4.6Cooperation.  When requested to do so by Axogen, either during or subsequent
to Employee’s employment with Axogen, Employee shall: (a) execute all documents
requested by Axogen for the vesting in Axogen of the entire right, title and
interest in and to the Intellectual Property and Confidential Information, and
all patent, copyright, trademarks or other applications filed and issuing on the
Intellectual Property; (b) execute all documents requested by Axogen for filing
and obtaining of patents, trademarks or copyrights; and (c) provide assistance
that Axogen reasonably requires to protect its right, title and interest in the
Intellectual Property and Confidential Information.  Employee acknowledges that
the obligations herein shall continue beyond the termination of Employee’s
employment with Axogen with respect to Intellectual Property conceived, authored
or made by Employee during Employee’s period of employment and shall be binding
on Employee’s executors, administrators or other legal representatives.

4.7Prior Intellectual Property.  Attached as Schedule 2 is a complete list, if
any, of all of Employee’s Intellectual Property made, conceived or first reduced
to practice by Employee, alone or jointly with others, prior to Employee’s
employment with Axogen (“Prior Intellectual Property”).  If in the course of
Employee’s employment with Axogen Employee incorporates into an Axogen product,
process or machine any Prior Intellectual Property, then Employee hereby grants,
and agrees to grant, Axogen a non-exclusive, royalty-free, irrevocable,
perpetual, transferable, sublicensable worldwide license to make, modify, use
and sell such Prior Intellectual Property as part of or in connection with such
product, process or machine. Notwithstanding the foregoing, Employee agrees not
to, and shall not, use at or on behalf of Axogen any Prior Intellectual Property
that would be in violation of Section 5.3 of this Agreement.

5.EMPLOYEE REPRESENTATIONS.

5.1.Performance.  During Employee’s employment with Axogen, Employee shall
devote Employee’s best efforts, attention and energies to the performance of
Employee’s duties as an employee of Axogen.

5.2Code of Conduct; Conflicts of Interest.  Employee agrees to adhere to
Axogen’s Code of Conduct, including but not limited to the provisions regarding
Conflicts of Interest.  Employee will not engage in any activity or have any
outside interest that could interfere with the satisfactory performance of
Employee’s duties or be detrimental to Axogen 

A-6



 

or be engaged in any other occupation or activity that conflicts with Employee’s
obligations to Axogen.  Employee agrees to promptly notify Axogen of any
potential conflict of interest.

5.3.Agreements with Prior Employers.  Employee has not signed any
non-competition, non-solicitation, or other agreement that Employee has not
disclosed to Axogen that prohibits Employee from being employed by Axogen, fully
performing Employee’s duties or fully providing services to or on behalf of
Axogen during Employee’s employment or assigning works and ideas to Axogen
(“Prior Non-Compete Agreement”).  Employee has not and will not disclose to
Axogen or use for Axogen’s benefit any information that to Employee’s knowledge
is proprietary or confidential to any of Employee’s prior employers without
proper consent from the prior employer.  If Employee has signed a Prior
Non-Compete Agreement with a prior employer, Employee has provided a copy of
such agreement to Axogen’s Human Resources Department under separate cover.

5.4At-Will Employment.  Employee acknowledges that this Agreement does not
obligate Employee to remain employed by Axogen nor does it confer upon Employee
the right to continued employment by Axogen.  Employee and Axogen each have the
right to terminate the employment relationship at any time, for any reason or no
reason, with or without notice and with or without cause.

6.MISCELLANEOUS.

6.1.Inside Information.  Employee hereby acknowledges that Employee is aware
(and that Employee’s representatives who are apprised of this matter have been
advised) that the United States securities laws prohibit Employee and any person
or entity that has received material non-public information about Axogen from
Employee (“Inside Information”) from purchasing or selling securities of Axogen
or from communicating such information to any person under circumstances under
which such other person may purchase or sell securities of Axogen.

 

6.2Essence of the Agreement.  The restrictive covenants set forth in Sections
2-4 are the essence of this Agreement and they shall be construed as agreements
independent of (i) any other agreements, or (ii) any other provision in this
Agreement.  The existence of any claim or cause of action of Employee against
Axogen, whether predicated on this Agreement or otherwise, regardless of who was
at fault and regardless of any claims that either Employee or Axogen may have
against the other, will not constitute a defense to the enforcement by Axogen
against Employee of the restrictive covenants set forth in Sections 2-4.  Axogen
shall not be barred from enforcing the restrictive covenants set forth in
Sections 2-4 by reason of any breach of (i) any other part of this Agreement, or
(ii) any other agreement with Employee.

 

6.3.Entire Agreement; Prior Agreements.  This Agreement including its Schedules
sets forth the entire agreement between the Parties as it relates to the subject
matter of this Agreement; this Agreement supersedes and replaces prior
agreements between Employee and Axogen with respect to the subject matter
addressed in the Agreement.  The provisions of this Agreement shall not be
amended, supplemented, waived or changed orally; any such alteration shall only
be valid through a written amendment to this Agreement signed by both Parties.

6.4Severability.  This Agreement shall be enforceable to the fullest extent
allowed by law.  In the event that a court holds any provision of this Agreement
to be invalid or unenforceable, the Parties agrees that, if allowed by law, that
provision shall be deemed severable from the remainder of this Agreement, and
the remaining provisions contained in this Agreement shall be construed to
preserve to the maximum permissible extent the intent and purposes of this
Agreement.

6.5.Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties, their successors and assigns.  This Agreement may not be
assigned by Employee.

6.6.Injunctive Relief.  Employee acknowledges that because of the difficulty of
measuring economic losses to Axogen as a result of a breach or threatened breach
of any of the covenants in this Agreement, and because of the immediate and
irreparable damage that would be caused to the Company and for which monetary
damages would not be a sufficient remedy and which harm would not be fully or
adequately compensated by recovery of damages alone, the Parties agree that, in
addition to all other remedies or damages that may be available to Axogen
hereunder and at law or in equity,  in the

A-7



 

event of a breach or a threatened breach by Employee of any covenants in this
Agreement, Axogen shall be entitled to specific performance and injunctions
restraining such breach, without being required to post any bond or other
security.

 

6.7.Disputes and Litigation.  In the event of any dispute or litigation between
or among the Parties with respect to this Agreement, the prevailing party shall
be entitled to its costs and expenses, including reasonable attorneys’ fees and
costs.

 

6.8.Governing Law; Jurisdiction and Venue and Waiver of Jury Trial.  This
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Florida. The Parties acknowledge that a substantial
portion of the negotiations, anticipated performance and execution of this
Agreement occurred or shall occur in Alachua County, Florida.  The Parties
further agree that in any dispute between them relating to this Agreement,
exclusive venue shall be in the Circuit Court of the Eighth Judicial Circuit, in
and for Alachua County, Florida, or the United States District Court, Northern
District of Florida, Gainesville Division.  Each of the Parties hereby consents
to the exclusive jurisdiction of such courts in any such civil action or legal
proceeding and waives any objection to the venue of or jurisdiction in any such
civil action or legal proceeding in such courts.  Service of any court paper may
be effectuated on such Party by mail, as provided in this Agreement, or in such
other manner as may be provided under applicable laws, rules of procedure or
local rules.  The Parties further agree to waive any right to a trial by jury
should any action be brought to enforce this Agreement.

 

6.9.Counterparts; Transmission.  This Agreement may be executed in one or more
counterparts, each of which shall be considered one and the same document.  This
Agreement may be executed by facsimile or electronic transmission.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date.

 

 

AXOGEN CORPORATION

EMPLOYEE

 

 

 

 

By     /s/ Karen Zaderej

/s/ Brad Ottinger

 

 

Name:    Karen Zaderej

Name:    Brad Ottinger

 

 

Title:     Chairman, CEO and President

 

 

 





A-8



 

 

Schedule 1

 

Competing Organizations

 

Amniox Medical Inc.

Applied Biologics Inc.

Baxter International, Inc.

Checkpoint Surgical Inc.

Guangzhou Zhongda Medical (China)

Integra LifeSciences Inc.

Medovent GmbH

MiMedx Group Inc.

Neuraptive Therapeutics

Polyganics B.V.

Stryker Corporation

Vivex Biomedical Inc.

 





A-9



 

 

Schedule 2

 

List of Prior Intellectual Property

 

N/A

 

 

A-10

